Title: Petition of Albemarle County Residents to the Virginia General Assembly, [before 19 December 1811]
From: Albemarle County Residents
To: Virginia General Assembly


          
             
                  
                     before 19 Dec. 1811
            
		   
		   
		   
		  To the General Assembly of Virginia the memorial & Petition of the subscribers Inhabitants of the county of Albemarle humbly Represents, That a spirit for the extension & improvement of domestic manufactures exists at present throughout the state of Virginia with an ardor which requires only a slight degree of Legislative encouragement to render it permanent; & place us in some respects independent of Foreign nations. Your Petitioners beg leave to state that, influenced by the spirit above mentioned, much
			 of their attention has of late been devoted to the increase & improvement of their flocks of Sheep; & many of them at great expense & trouble have improved the quality of their wool
			 by
			 the introduction of the best breeds from Spain & other foreign countries.
             That nothing is calculated to repress their present ardor in the breeding of sheep, but the ravages they are subject to from Dogs, who in one night may not only devour their property to an immense amount, but may damp & perhaps forever destroy all future enterprise & energy in the same cause. The only remedy for this evil, they concieve is to lessen the number of dogs so that what remain, being better fed, will have no inducement to plunder, & the only way to lessen their number must be by partial Taxation.
            Therefore, as well to protect & encourage the raising of Sheep, as to indemnify the ravages committed on them by dogs, your Petitioners pray for the passage of a Law conformable to the following outlines, which they leave to the wisdom of the Legislature to make General or not, but which they pray may become at any rate a law for the county of Albemarle, & such other counties as may petition to the Same effect.—
            “Let each Houskeeper in the county keep one dog free of Tax: but for every second dog lay a Tax of fifty cents & for every dog over two, on the same farm lay a Tax of one dollar for each. This tax to be collected in the usual manner but the money to be retained in the hands of the Sherrif to be hereafter appropriated.
                     ”
            “When a person shall sustain a loss among his sheep by dogs, let three freeholders, (in the manner directed for the appraisement of Estrays) asscertain his loss; taking into consideration the quality & breed of the sheep. Their certificate to be filed With the clerk, & the court at the end of each year to appropriate the money arising from the Tax on dogs towards defraying these losses. If the money is sufficient let the losses be defrayed in full, if not let it be in due proportion, & if there is an excess, let it go towards defraying the expenses of the county, as the court shall think proper.”
            “In Towns, (if the law is made general) let the money go towards paving their streets, or any other way the corporation shall think best.”
            Your Petitioners indulge The hope that your honorable Body can see no objection to making an Evil thus remedy itself; which besides diminishing the danger to be apprehended from mad Dogs, (a consideration by no means unimportant) and calculating that such a Law would reduce the present number of Dogs one half, upon a fair estimate, in the article of food alone, would produce to the county of Albemarle a clear saving of Ten Thousand Dollars 
                  ⅌ annum.
                   
               
            And your Petitioners &C &C—

      
         
                        
               D. Shiner
            
         
         
                        
               Frank Carr
            
         
         
                        
               J Rodes
            
         
      
      
         
                        
               John H. Craven
            
         
         
                        
               Martin Dawson
            
         
         
                        
               John a Michie
            
         
      
      
         
                        
               D: Carr
            
         
         
                        
               Wm Woods
            
         
         
                        
               William Gillaspy
            
         
      
      
         
                        
               Henry Chiles
            
         
         
                        
               Micajah Woods
            
         
         
                        
               Ths M Randolph
            
         
      
      
         
                        
               George Divers
            
         
         
                        
               Thos Eston Randolph
            
         
         
                        
               John Rothwell
            
         
      
      
         
                        
               Samuel Carr
            
         
         
                        
               David Wood
            
         
         
                        
               Rbn Lindsay
            
         
      
      
         
                        
               P. Minor
            
         
         
                        
               Jno Rogers
            
         
         
                        
               Eli Alexander
            
         
      
      
         
                        
               James Scott
            
         
         
                        
               Z Shackleford
            
         
         
            
               J Bullock
            
         
      
      
      
         
                        
               Thos Amonett
            
         
         
                        
               John Gillum
            
         
         
      
      
         
                        
               John Gilmer
            
         
         
                        
               Richd Shackelford
            
         
         
      
      
         
                        
               John Watson
            
         
         
                        
               Thos Carter
            
         
         
      
      
         
                        
               James McKinney
            
         
         
                        
               Robt Gillack
            
         
         
      
      
         
                        
               Immanuel Poor
            
         
         
                        
               Allen Dawson
            
         
         
      
      
         
                        
               Charles Yancey
            
         
         
                        
               Jonathan Browning
            
         
         
      
      
         
                        
               Charles Flanagan
            
         
         
                        
               John Smith
            
         
         
      
      
         
                        
               Jonathan Barksdale
            
         
         
                        
               Phillip Darrell
            
         
         
      
      
         
                        
               Reuben Maury
            
         
         
                        
               Harrison Wood
            
         
         
      
      
         
                        
               Th: Jefferson
            
         
         
                        
               Robt W. Cullock jr
            
         
         
      
      
         
                        
               David J Lewis
            
         
         
                        
               Nelson Barksdale
            
         
         
      
      
         
                        
               Robt C Nicholas
            
         
         
                        
               John Fretwell
            
         
         
      
      
         
                        
               Jno, H, Wood
            
         
         
                        
               John Lewis
            
         
         
      
      
         
                        
               W Stevens
            
         
         
                        
               C Peyton
            
         
         
      
      
         
                        
               Wm Dunkum
            
         
         
                        
               James Horsley
            
         
         
      
      
         
                        
               John Goss
            
         
         
                        
               Charles Lively
            
         
         
      
      
         
                        
               Jos Mills
            
         
         
                        
               Nowel Kerby
            
         
         
      
      
         
                        
               John S Abell
            
         
         
                        
               Thos Johnson
            
         
         
      
      
         
                        
               James Henderson
            
         
         
                        
               Eli Austin
            
         
         
      
      
         
                        
               Pleasant Dawson
            
         
         
                        
               Benajah Gentry
            
         
         
      
      
         
                        
               John Nicholas
            
         
         
                        
               
                           Wiley Dickerson
                        
            
         
         
      
      
         
                        
               Geo Gilmer
            
         
         
      
      
         
                        
               Christopher Hudson
            
         
         
      
      
         
                        
               Lewis Mahanes
            
         
         
      
      
         
                        
               Wm Broadhead
            
         
         
      
      
         
                        
               Benj Mathews
            
         
         
      
      
         
                        
               James Roberts
            
         
         
      
      
         
                        
               James Jefferies
            
         
         
      
      
         
                        
               A Brodhead
            
         
         
      

Signatures on Dupl:


              
                
                        
               John Patterson
            
         
                
                        
               Jesse Thomas Jur
                        
            
         
              
      
              
                
                        
               Reu. Johnson
            
         
                
                        
               Nathaniel Goolsby
            
         
              
      
              
                
                        
               Wm A, Shelton
            
         
                
                        
               Jno Coles
            
         
              
      
              
                
                        
               Nelson Freeland
            
         
                
                        
               W. C. Nicholas
            
         
              
      
              
                
                        
               Silas H Smith
            
         
                
                        
               Christopher Hudson
            
         
              
      
              
                
                        
               Thomas Daniel
            
         
              
      
              
                
                        
               Tandy Morris
            
         
              
      
              
                
                        
               Saml Shelton
            
         
              
      
            
   

          
        